Order entered July 14, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00026-CV

                    DERRICK RICHARDSON, Appellant

                                      V.

               REPUBLIC TITLE OF TEXAS, INC., Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-02244

                                   ORDER

      Before the Court is appellant’s July 12, 2022 unopposed second motion for

an extension of time to file his reply brief. We GRANT the motion and extend the

time to August 4, 2022.


                                           /s/   CRAIG SMITH
                                                 JUSTICE